     CASE 0:18-cr-00251-DWF-KMM Document 9 Filed 10/24/18 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA
 UNITED STATES OF AMERICA,  )                Criminal No. 18-251 (DWF/KMM)
                            )
                 Plaintiff, )
     v.                     )                NOTICE OF APPEARANCE
                            )
 CHASE MACAULEY ALEXANDER, )
                            )
                Defendant.



      Pursuant to the Court’s order appointing counsel, the undersigned attorney hereby

notifies the Court and counsel that Shannon Elkins shall appear as appointed counsel of

record for the above named defendant in this case.



Dated: October 24, 2018                     s/ Shannon Elkins
                                            SHANNON ELKINS
                                            Attorney ID No. 332161
                                            Attorney for Defendant
                                            Office of the Federal Defender
                                            107 U.S. Courthouse
                                            300 South Fourth Street
                                            Minneapolis, MN 55415
